Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear in the claim what is meant by “reflected interior” and “interior light reflection”. Is this the reflection from the coated side or the glass side of the coated article? In reviewing the specification, it appears that the values claimed are measurements from the coated side and the claims will be examined as such. However, the Examiner urges Applicants to clarify the claims accordingly. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4, 12-16 and 17 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Neuman (US PN 6,524,714).
Regarding claims 1-3 and 17: Neuman teaches the following coated article comprising glass substrate 11 with solar control coating (13, 15, 17) thereon.

    PNG
    media_image1.png
    291
    341
    media_image1.png
    Greyscale

Regarding claim 4: Alloy layer 15 comprises an alloy of 80 Ni and 20 Cr (Col. 7, line 25, Col. 10, line 49).
Regarding claims 12 and 13: The layers have the following thicknesses (Table 1) meeting claims 12 and 13.

    PNG
    media_image2.png
    131
    448
    media_image2.png
    Greyscale

Regarding claims 14 and 15: While Neuman may not include a specific Example of an article having a reflected interior lightness L* on the layer side as claimed or an internal layer side light reflection on the layer side as claimed, given that Neuman’s article has a layer structure, each layer being a material as claimed, and additionally, has the following layer thicknesses, 

    PNG
    media_image2.png
    131
    448
    media_image2.png
    Greyscale

which each either fall within, or alternatively, overlap the individual thicknesses disclosed by Applicants (see Applicants’ publication par. 0032, 0035, 0040) and the layer thicknesses above allow for thickness relationships overlapping those of Applicants’ (see Applicants’ claims 6-11), one having ordinary skill would reasonably conclude the claimed properties will result within Neuman absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 16: The article is temperable (see entire disclosure). 

2.	Claim(s) 1-5, 8-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Lingle (US PN 5,688,585).
Regarding claims 1-3 and 17: Lingle teaches the following coated article comprising glass substrate 1 with solar control coating (layers 1, 2, 3) thereon.

    PNG
    media_image3.png
    252
    597
    media_image3.png
    Greyscale

Regarding claim 4: Alloy layer comprises an alloy of 80 Ni and 20 Cr (Col. 9, line 26, Examples).
Regarding claim 5, 8-12 and 13: The layers have the following thicknesses (Col. 9) which will meet claims 5, 8 (note the total thickness of 1 and 2 will be 8-15nm using the preferred ranges), 9 (using the total thickness of 1 and 2 being 8-15nm and the thickness range of 30-40nm for the second layer 3 will provide for a ratio of at least 1:2), 10-11 (using the thickness of layer 1 being 3-5nm and the thickness range of 30-40nm for the second layer 3 will provide for a ratio of at least 1:4), 12 (3-5nm for layer 1) and 13 (30-40nm for layer 3).

    PNG
    media_image4.png
    121
    454
    media_image4.png
    Greyscale

	Also see Examples meeting all the thickness requirements of claims 5, 8-12 and 13. 
Regarding claims 14 and 15: The article can have an internal light reflection (coated film side) in the range claims (see Col. 11 for example). While Lingle may not explicitly disclose the reflected lightness L* value from the film side, given that the article meets the structure and materials claimed and even meets thicknesses similar to Applicants’ (see above discussion of claims 5, 8-12 and 13), one having ordinary skill would reasonably conclude the same properties absent a showing to the contrary (MPEP 2112). 
Regarding claim 16: The article is temperable (see entire disclosure and Examples). 
Regarding claim 18-19 and 20: Lingle also teaches a method of making the coated article comprising, providing the substrate, forming the above coating over the substrate with the following thicknesses (see entire disclosure).

    PNG
    media_image4.png
    121
    454
    media_image4.png
    Greyscale

The above individual thickness ranges for the first layer 1 and second layer 3 each meet the individual thicknesses claimed and the ranges will provide for a ratio of at least 1:3


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 5-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US PN 6,524,714).
Regarding claim 5-10 and 11: The layers have the following thicknesses (Table 1).

    PNG
    media_image2.png
    131
    448
    media_image2.png
    Greyscale


The above alloy layer thickness overlaps that of claim 5, each individual layer thickness above allows for thickness relationships overlapping that of claims 6 and 7, the above first layer 13 and alloy layer 15 thicknesses allows for total thicknesses overlapping that of claim 8 and the first layer 13 and second layer 17 thicknesses above allow for thickness relationships overlapping that of claims 9-11 providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 18-19 and 20: Neuman also teaches a method of making the coated article comprising, providing the substrate, forming the above coating over the substrate with the following thicknesses (see entire disclosure).

    PNG
    media_image2.png
    131
    448
    media_image2.png
    Greyscale

	The above individual thickness ranges for the first layer 13 and second layer 17 each meet the individual thicknesses claimed and the ranges allow for thickness relationships overlapping that claimed providing a prima facie case of obviousness (MPEP 2144.05). 

4.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingle (US PN 5,688,585).
Regarding claims 6 and 7: The layers have the following thicknesses (Col. 9),

    PNG
    media_image4.png
    121
    454
    media_image4.png
    Greyscale

Each individual layer thickness above allows for thickness relationships overlapping that of claims 6 and 7 providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784